217 P.3d 1158 (2009)
166 Wash.2d 1025
Nancy JAMES as trustee for The Estate of Cherie Rule, Kathryn Ellis as trustee for The Estate of Rena Burns and Lisa McDougal, Respondents,
v.
Charles MOMAH, also d/b/a Northwest Center for Obstetrics, Gynecology & Infertility, Petitioner.
No. 82998-5.
Supreme Court of Washington.
September 9, 2009.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its September 8, 2009, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioner's motion to waive the tiling fee for a petition for review is granted. The petition for review is granted and this case is remanded to the Court of Appeals to reinstate the notice of appeal.
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE